Citation Nr: 0948036	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-37 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1943 to March 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

In a March 2007 decision, the Board reopened the Veteran's 
claim for service connection for a back condition.  The Board 
then remanded that claim and the Veteran's claim for service 
connection for a back disorder to the RO for further 
development.  The ordered development has been completed, so 
this case is again properly before the Board.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record contains medical evidence both that the 
Veteran suffers from PTSD and that the diagnosis of this 
disorder was based on his credible in-service stressors. 

2.  The Veteran suffered a back injury in-service, he 
currently suffers from degenerative disc and joint disease of 
the lumbar spine, and this current disease has been linked by 
medical evidence to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  

2.  The criteria for service connection for degenerative 
joint and disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  As the Veteran meets these 
criteria, his claim for service connection will be granted.

The Veteran filed the claim at issue here in February 2004.  
The Veteran attributes his PTSD to his service in the Pacific 
Theater in World War II.  The Veteran's claimed stressors 
relate to the time he spent on the U.S.S. Robinson in 1944.  
Specifically, the Veteran spoke of seeing dead or dying 
Japanese soldiers in the water and of his being thrown from 
the ship during a Kamikaze attack.  

First, the Board acknowledges that the Veteran has been 
diagnosed with PTSD.  The Veteran underwent a VA examination 
in September 2008.  The examiner noted that the Veteran 
suffers from intrusive thoughts, insomnia, nightmares, and 
symptoms of depression.  The examiner diagnosed the Veteran 
as suffering from PTSD, assigning a GAF score of 60.  The 
examiner wrote that the Veteran's diagnosis of PTSD was based 
on his claimed in-service stressors.

The Board also finds credible evidence that the Veteran's 
claimed stressors occurred.  The Veteran's service personnel 
records do not explicitly put him on the U.S.S. Robinson, and 
attempts by the RO to obtain muster rolls from that ship have 
been unsuccessful.  When read in concert, however, the 
Veteran's personnel records and the history of the U.S.S. 
Robinson provide credence to the Veteran's contentions and 
make his stressors credible.  

The Board thus finds that the Veteran currently suffers from 
PTSD related to credible in-service stressors.  Accordingly, 
the Board concludes that the criteria for service connection 
for PTSD have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304.  

II.  Service Connection for a Back Disability

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  As the Veteran meets each of these 
requirements, his claim should be granted.

First, the Board notes that the Veteran suffered an in-
service back injury.  The Veteran contends that he injured 
his back while aboard a troop transport in November 1943.  
The Veteran further contends that he received treatment for 
this back injury from a Naval hospital in New Caledonia.  
While records corroborating this treatment could not be 
found, the Veteran's separation examination in March 1946 
notes a "back injury."  Given this finding, and resolving 
reasonable doubt in favor of the Veteran, the Board finds 
that the Veteran suffered an in-service back injury 
sufficient for the purposes of 38 C.F.R. § 3.303(a).

The Veteran also currently suffers from a back condition.  
The Veteran underwent a VA spine examination in August 2008.  
The examiner diagnosed the Veteran as suffering from 
degenerative joint and disc disease of the lumbar spine.  VA 
and private medical records show that the Veteran has been 
receiving treatment for this back condition since at least 
July 2003.  

The only question thus remaining is whether there is a link 
between the Veteran's in-service back condition and his 
current degenerative joint and disc disease of the lumbar 
spine.  In the August 2008 examination, the VA physician 
wrote that the Veteran's current degenerative joint and disc 
disease was accelerated by the back injury he sustained in-
service.  It was the examiner's conclusion that, given the 
Veteran's medical and occupational history, he has suffered 
from chronic back pain related to his in-service injury.  

The Board finds that the Veteran suffered an in-service back 
injury, that he currently suffers from a back disability, and 
that this disability has been linked via medical evidence to 
his active duty service.  Accordingly, the Board concludes 
that the criteria for service connection for a back 
disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303

III.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the Board is granting the Veteran's claims for service 
connection for PTSD and a back disability.  As this is 
considered a full grant of benefits sought on appeal, any 
failure by VA to notify or assist with regard to this issue 
poses no possibility of prejudice to the Veteran.  An 
extended discussion of the duties to assist and to notify is 
thus not required.  


ORDER

Service connection for PTSD is granted.  

Service connection for degenerative joint and disc disease of 
the lumbar spine is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


